DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-23 are pending and presented for examination. Claims 1, 3, 6, 7 and 16 were amended while claims 22 and 23 were newly added via the instant amendment dated 10 May 2022 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 10 May 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
	All pending rejections are maintained. It is noted that the Remarks only traversed the rejections based on Bozalina and the remaining rejections were traversed en masse.
	The initial traversal is that “Bozalina defines ‘thinned graphite’ as graphite that has had its thickness reduced to a single layer of graphene to about 1,200 layers (about 400 nm). Thus, paragraph [0038] of Bozalina does not disclose the average thickness of the particles resulting from the first step 101 of wet ball milling of the precursor graphite.” (Remarks at 8). While the Examiner agrees that the average thickness is not disclosed in this paragraph, Bozalina goes on to state that the average FLG thickness is ~3 layers (Bozalina at [0028]) and the overall graphitic material post-milling can be between  1 and 1200 layers (Bozalina at [0046]). Accordingly, the average of the two can be anywhere between just above 1 layer and just below 1200 layers which fully overlaps those ranges instantly claimed and is as such prima facie obvious.
	The traversal continues in that “Bozalina also states that in some embodiments, the first step of the wet ball milling process may reduce the precursor graphite to a thickness less than 400 nm, for example, about 200 nm . . . However, a 200 nm thickness is equivalent to about 600 layers of graphene, which is still at least twice the claimed range of 30 to 300 layers.” (Remarks at 9). This is not persuasive as the reference discloses broader possible ranges as discussed supra.
The last part of the traversal is that “Still further, Applicant submits one skilled in the art would not be motivated, based on the teachings of Bozalina, to modify step 101 of Bozalina to reduce the thickness of the precursor graphite to 200 nm (~600 layers) or even less as Bozalina cautions that reducing the thickness to less than 400 nm (~1,200 layers) is usually accompanied with the undesirable reduction in lateral size of the graphite, and thus, should be avoided to maintain the sheet size of the precursor graphite . . . Indeed, such statement in Bozalina may be considered as teaching away from reducing the thickness fo 200 nm (~600 layers), not to mention reducing the average thickness to 30 to 300 layers . . . “ (Remarks at 9, emphasis added). It should first be noted that Applicants admit that the teaching away argument is not a definite by using “may” in their Remarks. This implies that it may not teach one of ordinary skill in the art away from performing it. Secondly, Bozalina does not state that they would never wish to perform a lower thickness (and they actually disclose producing such as discussed, supra), the relevant portion of [0062] of Bozalina is that “such embodiments are usually accompanied with reduction in lateral size of the crystalline graphite, and as such may be avoided when the goal is to obtain thinned graphite that maintain the sheet size of the precursor crystalline graphite.”. Bozalina may want to avoid or minimize reduction in lateral size, but there is no statement that it is necessary.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 22 and 23, it is unclear if “dry milling the graphite without an organic solvent” implies dry milling where no solvent is utilized, or if Applicants are claiming a milling process that is without an organic solvent (but could include other solvents). For the purposes of compact prosecution, it is being construed as the latter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 17, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bozalina in view of Yongxiao.
Regarding claims 16 and 17, Bozalina discloses production of a few-layer graphene (Bozalina at [0015] which is ~3 to 4 times 0.9 to 1.2 nm (at most 4.8 nm) as per [0037]) comprising:
a) Positioning graphite into an inner chamber of a rotatable housing (Bozalina at [0038]), of a rod mill (Bozalina discloses rod mill usage, Bozalina at [0056]), wherein a plurality of elongated rigid rods are loosely positioning in the housing (Id.) and wherein a ratio of a total weight of the rods in the inner chamber to a total weight of the graphite in the inner chamber is between 1:1 and 60:1 (which overlaps that range instantly claimed such that a prima facie case of obviousness exists, see MPEP 2144.05; Bozalina at [0034], see infra);
b) Rotating the housing of the rod mill after a (Bozalina at [0038]);
c) Milling the graphite with the rods during b to exfoliated the graphite and produced a plurality of particles defining a first portion of the graphene-based materials and a second plurality of particles comprising milled graphite, wherein the first plurality of particles and the second plurality of particle collectively have an average number of layers that ranges from 30-300 layer (as the layer total can be between 1 and 1200 layers it follows that the average would be between 1<average<1200 layers which overlaps that range instantly claimed such that a prima facie case of obviousness exists, see MPEP 2144.05);
However, Bozalina does not expressly state microwave application to thermally exfoliate the milled graphite and produce the graphene-based materials.
Yongxiao in a method of forming graphene (Yongxiao at [0007]) discloses usage of microwave heating after milling (Yongxiao at [0086]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Bozaline in view of the microwave usage of Yongxiao. The teaching or suggested motivation in doing so is drying (Id., it is noted that microwave is applied for 3 hours at 1 kW of power which absent evidence to the contrary will also cause exfoliation though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".
Concerning claims 20 and 21, rotation occurs for 2-100 hours at 10-225 rpm (Bozalina at [0038]), the time overlaps that value instantly claimed which is prima facie obvious (See MPEP 2144.05).
Concerning claim 23, Bozalina discloses milling with water (Bozalina at [0055]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bozalina and Yongxiao as applied to claim 16 above, and in further view of Smeulders.
Regarding claim 18, neither Bozalina or Yongxiao expressly state the aspect ratio of the rods. Though as discussed supra, Bozalina overlaps the claimed ratio of claim 19.
Smeulders in a method of grinding graphite in a rod mill (Smeulders at 655-656) discloses usage of rods having a diameter of 1.9 cm and a length of 9.4 cm, which is an aspect ratio of 9.4/1.9=4.95 (Id.).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Bozalina and Yongxiao in view of the rods of Smeulders. The teaching or suggested motivation in doing so being a more ordered phase (Smeulders at 660 L col).

Claims 16, 17, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bozalina in view of CN ‘603.
Regarding claims 16 and 17, Bozalina discloses production of a few-layer graphene (Bozalina at [0015] which is ~3 to 4 times 0.9 to 1.2 nm as per [0037]) comprising:
a) Positioning graphite into an inner chamber of a rotatable housing (Bozalina at [0038]), of a rod mill (Bozalina discloses rod mill usage, Bozalina at [0056]), wherein a plurality of elongated rigi rods are loosely positioning in the housing (Id.) and wherein a ratio of a total weight of the rods in the inner chamber to a total weight of the graphite in the inner chamber is between 1:1 and 60:1 (which overlaps that range instantly claimed such that a prima facie case of obviousness exists, see MPEP 2144.05; Bozalina at [0034], see infra);
b) Rotating the housing of the rod mill after a (Bozalina at [0038]);
c) Milling the graphite with the rods during b to exfoliated the graphite and produced a plurality of particles defining a first portion of the graphene-based materials and a second plurality of particles comprising milled graphite, wherein the first plurality of particles and the second plurality of particle collectively have an average number of layers that ranges from 30-300 layer (as the layer total can be between 1 and 1200 layers it follows that the average would be between 1<average<1200 layers which overlaps that range instantly claimed such that a prima facie case of obviousness exists, see MPEP 2144.05);However, Bozalina does not expressly state microwave application to thermally exfoliate the milled graphite and produce the graphene-based materials.
CN ‘603 in a method of milling graphite (CN ‘603 at [0012]) discloses application of microwave energy after milling (CN ‘603 at [0014]). Microwave is applied for 3 seconds to ten minutes (CN ‘603 at [0017]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Bozaline in view of the microwave usage of CN ‘603. The teaching or suggested motivation in doing so is further exfoliation (CN ‘603 at [0016]).
Concerning claims 20 and 21, rotation occurs for 2-100 hours at 10-225 rpm (Bozalina at [0038]), the time overlaps that value instantly claimed which is prima facie obvious (See MPEP 2144.05).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bozalina and Yongxiao as applied to claim 16 above, and in further view of Smeulders.
Regarding claim 18, neither Bozalina or CN ‘603 expressly state the aspect ratio of the rods. Though as discussed supra, Bozalina overlaps the claimed ratio of claim 19.
Smeulders in a method of grinding graphite in a rod mill (Smeulders at 655-656) discloses usage of rods having a diameter of 1.9 cm and a length of 9.4 cm, which is an aspect ratio of 9.4/1.9=4.95 (Id.).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Bozalina and CN ‘603 in view of the rods of Smeulders. The teaching or suggested motivation in doing so being a more ordered phase (Smeulders at 660 L col).
Concerning claim 23, Bozalina discloses milling with water (Bozalina at [0055]).

Claims 1, 8, 9, 11-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bozalina.
As to claim 1, Bozalina discloses a method for manufacturing graphene-based materials (Bozalina at [0046]) comprising:
a) Positioning graphite into an inner chamber of a rotatable housing of a rod mill wherein a plurality of elongated rigid rods are loosely positioned in the housing (Bozalina at [0056] as this is replacing ball milling therein);
b) Rotating the housing of the rod mill after a (Bozalina at “Abstract”);
c) Milling the graphite with the rods during b to exfoliated the graphite and produced a plurality of particles defining a first portion of the graphene-based materials of <30 layers (infra) and a second plurality of particles comprising milled graphite of >30 layers (infra), wherein the first plurality of particles and the second plurality of particle collectively have an average number of layers that ranges from 30-300 layer (as the layer total can be between 1 and 1200 layers it follows that the average would be between 1<average<1200 layers which overlaps that range instantly claimed such that a prima facie case of obviousness exists, see MPEP 2144.05);However, Bozalina does not expressly state microwave application to thermally exfoliate the milled graphite and produce the graphene-based materials.
Turning to claims 8 and 9, NMP or DMF is utilized (Bozalina at [0039]).
Concerning claims 11 and 12, the ratio is 1:1-60:1 (Bozalina at [0034]) which overlaps that range instantly claimed and is as such prima facie obvious.
As to claims 13 and 14, rotation occurs for 2-100 hours at 10-225 rpm (Bozalina at [0038]), the time overlaps that value instantly claimed which is prima facie obvious (See MPEP 2144.05).
Concerning claim 22, Bozalina discloses milling with water (Bozalina at [0055]).

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bozalina as applied to claim 1, and in further view of CN ’603.
As to claims 2-6, Bozalina does not expressly state usage of microwave exfoliation.
CN ‘603 in a method of milling graphite (CN ‘603 at [0012]) discloses application of microwave energy after milling (CN ‘603 at [0014]). Microwave is applied for 3 seconds to ten minutes (CN ‘603 at [0017]). This also covers claim 3 as the thermal exfoliation via microwave can convert more graphite to graphene. This microwave application requires moving of the material from the milling device to a microwave chamber (CN ‘603 at [0042]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Bozalina0 in view of the microwave usage of CN ‘603. The teaching or suggested motivation in doing so is further exfoliation (CN ‘603 at [0016]).
As to claim 7, Bozalina discloses <15 nm thinned graphite (Bozalina at [0037], supra).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bozalina and CN ‘603 as applied to claim 9 above, and in further view of Smeulders.
As to claim 10, neither Bozalina or CN ‘603 expressly state the aspect ratio of the rods. Though as discussed supra, Bozalina overlaps the claimed ratio of claim 19.
Smeulders in a method of grinding graphite in a rod mill (Smeulders at 655-656) discloses usage of rods having a diameter of 1.9 cm and a length of 9.4 cm, which is an aspect ratio of 9.4/1.9=4.95 (Id.).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Bozalina and CN ‘603 in view of the rods of Smeulders. The teaching or suggested motivation in doing so being a more ordered phase (Smeulders at 660 L col).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bozalina in view of Smeulders as applied to claim 1 above.
Regarding claim 15, Bozalina does not expressly state usage of stainless steel rods.
Smeulders as discussed supra discloses usage of stainless steel rods (Smeulders at 655 R col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Bozalina in view of the stainless steel rods of Smeulders. The teaching or suggested motivation in doing so being abrasion (Smeulders at 658 R col).

Conclusion
Claims 1-23 are finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759